

	

		II

		109th CONGRESS

		1st Session

		S. 974

		IN THE SENATE OF THE UNITED STATES

		

			April 28, 2005

			Mr. Allard introduced

			 the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To amend the National Trails System Act to

		  clarify Federal authority relating to land acquisition from willing sellers for

		  the majority of the trails in the System, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as National Trails System Willing Seller

			 Act.

		2.Authority to acquire

			 lands from willing sellers for certain trails

			(a)Oregon national

			 historic trailSection

			 5(a)(3) of the National Trails System Act (16 U.S.C. 1244(a)(3)) is

			 amended by adding at the end the following: No lands or interests

			 therein outside the exterior boundaries of any Federally administered area may

			 be acquired by the Federal government for the trail except with the consent of

			 the owner thereof. The authority of the Federal government to acquire fee title

			 under this paragraph shall be limited to an average of not more than

			 one-quarter mile on either side of the trail..

			(b)Mormon pioneer

			 national historic trailSection 5(a)(4) of the National Trails

			 System Act (16

			 U.S.C. 1244(a)(4)) is amended by adding at the end the

			 following: No lands or interests therein outside the exterior boundaries

			 of any Federally administered area may be acquired by the Federal government

			 for the trail except with the consent of the owner thereof. The authority of

			 the Federal government to acquire fee title under this paragraph shall be

			 limited to an average of not more than one-quarter mile on either side of the

			 trail..

			(c)Continental

			 divide national scenic trailSection 5(a)(5) of the National Trails

			 System Act (16

			 U.S.C. 1244(a)(5)) is amended by adding at the end the

			 following: No lands or interests therein outside the exterior boundaries

			 of any Federally administered area may be acquired by the Federal government

			 for the trail except with the consent of the owner thereof. The authority of

			 the Federal government to acquire fee title under this paragraph shall be

			 limited to an average of not more than one-quarter mile on either side of the

			 trail..

			(d)Lewis and clark

			 national historic trailSection 5(a)(6) of the National Trails

			 System Act (16

			 U.S.C. 1244(a)(6)) is amended by adding at the end the

			 following: No lands or interests therein outside the exterior boundaries

			 of any Federally administered area may be acquired by the Federal government

			 for the trail except with the consent of the owner thereof. The authority of

			 the Federal government to acquire fee title under this paragraph shall be

			 limited to an average of not more than one-quarter mile on either side of the

			 trail..

			(e)Iditarod

			 national historic trailSection 5(a)(7) of the National Trails

			 System Act (16

			 U.S.C. 1244(a)(7)) is amended by adding at the end the

			 following: No lands or interests therein outside the exterior boundaries

			 of any Federally administered area may be acquired by the Federal government

			 for the trail except with the consent of the owner thereof. The authority of

			 the Federal government to acquire fee title under this paragraph shall be

			 limited to an average of not more than one-quarter mile on either side of the

			 trail..

			(f)North country

			 national scenic trailSection

			 5(a)(8) of the National Trails System Act (16 U.S.C. 1244(a)(8)) is

			 amended by adding at the end the following: No lands or interests

			 therein outside the exterior boundaries of any Federally administered area may

			 be acquired by the Federal government for the trail except with the consent of

			 the owner thereof..

			(g)Ice age

			 national scenic trailSection

			 5(a)(10) of the National Trails System Act (16 U.S.C. 1244(a)(10)) is

			 amended by adding at the end the following: No lands or interests

			 therein outside the exterior boundaries of any Federally administered area may

			 be acquired by the Federal government for the trail except with the consent of

			 the owner thereof..

			(h)Potomac

			 heritage national scenic trailSection 5(a)(11) of the National Trails

			 System Act (16 U.S.C. 1244(a)(11)) is

			 amended by adding at the end the following: No lands or interests

			 therein outside the exterior boundaries of any Federally administered area may

			 be acquired by the Federal government for the trail except with the consent of

			 the owner thereof..

			(i)Nez perce

			 national historic trailSection 5(a)(14) of the National Trails

			 System Act (16 U.S.C. 1244(a)(14)) is

			 amended by adding at the end the following: No lands or interests

			 therein outside the exterior boundaries of any Federally administered area may

			 be acquired by the Federal government for the trail except with the consent of

			 the owner thereof. The authority of the Federal government to acquire fee title

			 under this paragraph shall be limited to an average of not more than

			 one-quarter mile on either side of the trail..

			3.Conforming

			 amendmentSection 10(c) of the

			 National Trails System Act (16 U.S.C. 1249(c)) is amended to

			 read as follows:

			

				(c)(1)Except as otherwise provided in this Act,

				there is authorized to be appropriated such sums as may be necessary to

				implement the provisions of this Act relating to the trails designated by

				section 5(a).

					(2)Not more than $500,000 may be appropriated

				for the purposes of land acquisition and interests therein for the Natchez

				Trace National Scenic Trail designated by section 5(a)(12) of this Act, and not

				more than $2,000,000 may be appropriated for the purposes of the development of

				such trail. The administering agency for the trail shall encourage volunteer

				trail groups to participate in the development of the

				trail.

					.

		

